The opinion of the court was delivered by
Valentine, J.:
From an inspection of the record, we have been unable to find any error in this case. The entire brief of the plaintiff in error reads as follows: “The plaintiff in this case believes the law of this case to be settled in the following cases: 10 Kas. 81; 10 Kas. 639.” The plaintiff in error is correct. The two cases referred to do settle the principal questions that might be raised in this case, and they settle such questions against the plaintiff in error. As there is no error-apparent on the record, the judgment of the court below will be affirmed.
All the Justices concurring.